Citation Nr: 1727997	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  13-09 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a neck disability, to include as secondary to a service-connected back disability.

2.  Entitlement to an initial disability rating in excess of 10 percent for thoracolumbar degenerative joint disease, degenerative disc disease, and chronic mechanical strain (back disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Charles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to February 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon that denied service connection for a cervical spine disorder but granted service connection for thoracolumbar degenerative joint and disc disease and chronic mechanical strain and assigned a noncompensable rating, effective January 26, 2011, the date of receipt of a petition to reopen the claim. 

In a December 2012 rating decision, the RO granted an initial 10 percent disability rating for the Veteran's back disability.  As the Veteran has not been granted the maximum benefits allowed for the entire appeal period, the claim is still on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In his March 2013 substantive appeal, the Veteran requested a videoconference hearing before the Board.  However, in a May 2016 written statement, the Veteran's representative stated the Veteran wished to withdraw his request for a hearing.  Accordingly, the Veteran's hearing request is withdrawn.

In August 2016, the Board remanded the case for additional information.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDINGS OF FACT

1.  A neck disability is not shown to be causally or etiologically related to any disease, injury, or incident during service, and is not caused or aggravated by service-connected back disability.

2.  The Veteran's thoracolumbar (back) disability, diagnosed as degenerative disc disease and mechanical strain, manifests by not less than 80 degrees of forward flexion and a combined range of motion not less than 190 degrees with inter-range muscle spasms that do not impair gait or contour, but not with forward flexion less than 60 degrees; or the combined range of motion 120 degrees or less; or with muscle spasm or guarding that is severe enough to result in an abnormal gait or abnormal spinal contour.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neck disability, to include as secondary to a service-connected back disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for an initial disability rating in excess of 10 percent for thoracolumbar degenerative joint disease, degenerative disc disease, and chronic mechanical strain is not met at any time during the period of the appeal.  
38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In August 2016, the Board remanded the claim and directed that the AOJ undertake appropriate efforts to obtain outstanding VA treatment records and outstanding private treatment records.   Furthermore, a new VA examination was to be ordered to determine the nature and etiology of the Veteran's current neck disability, to include both causation and aggravation under the theory of secondary service connection. Additionally, a new VA spine examination was directed to determine the current severity and manifestations of his service-connected back disability.  Both VA examinations and adequate opinions were provided in December 2016.  For this reason, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA); 38 U.S.C.A. §§ 5100, 5102-5103A, 5107, 5126 (West 2014).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As a part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  The VCAA applies to the instant claim. 

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

VA's duty to notify was satisfied by a letter in March 2011.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his claim.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this instance, evidence of record includes service records, lay statements, private medical records and VA examinations.  The most recent VA examination was provided in December 2016.  The examination report and subsequent opinions are adequate for adjudication of this claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiner conducted a complete examination accompanied by comprehensive review of the Veteran's medical history, and most importantly rendered the necessary opinions and provided the required explanatory rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran has not identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Service Connection Legal Authority

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d).  Arthritis may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection for chronic disease may be established through a showing of continuity of symptomatology since service.  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013).

Service connection on a secondary basis may be granted for a disability which is proximately due to or the result of or aggravated by a service-connected disease or injury. 38 C.F.R. § 3.310.  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Analysis

The Veteran served as a U.S. Army artilleryman and ammunition handler with service in Germany.  He contends that service connection is warranted for a neck disability to include as secondary to a service-connected back disability.

The Veteran's service treatment records are completely negative of any reports of symptoms, treatment, or diagnosis of a neck disorder during his period of service.  The Veteran sought treatment for low back pain in June 1961.  A clinician referred to an "old injury," prescribed heat, and noted normal anatomy and function.  There was no mention of neck symptoms.  The Veteran reported the history of back treatment in a January 1962 discharge physical examination, but the examiner noted no spinal abnormalities.  There was also no report of neck symptoms or dysfunction. 

In an August 1989 VA Examination, the Veteran stated that he sustained a lower back injury in 1960 in Germany while hooking up a howitzer to a truck without any assistance.  The VA examiner also noted the Veteran's report of sustaining a fracture of the C6 cervical vertebra in 1987 when a board struck the back of his neck.  He also reported unspecified injuries in a recent motor vehicle accident in 1989.   The Veteran was diagnosed with thoracolumbar degenerative changes, but there were no clinical examinations, imaging studies, or diagnoses of a cervical spine disorder.  

In an August 2008 informal claim, the Veteran stated that he had chronic lower back issues since service resulting in arthritic conditions and reported that he was receiving chiropractic care.  He did not mention neck symptoms or dysfunction.   

In January 2008, the Board received medical treatment records from Family Place Chiropractic, which showed visits from September 2006 to December 2006.  The Veteran reported that he fractured the fifth cervical vertebra about twenty years earlier when he was pinned under a fallen horse.  In September 2006, the Veteran believed he pinched a nerve on the right side of his neck or upper back because had numbness in one half of his little finger and also the finger next to it felt like there was a pinch nerve.   In December 2006, the Veteran stated that he fell 2 months earlier while loading an all-terrain vehicle (ATV), hit his head, strained his lower back, and has had a headache for the last two days.  The chiropractor noted stiffness, tenderness, and decreased range of motion of the cervical spine.   The diagnosis was a moderate exacerbation of a chronic, reoccurring, cervical joint dysfunction and cervicogenic headache as well.

VA outpatient treatment records from June 1999 to March 2011 contain rare notations of a history of neck pain with no specific clinical observations or treatment. 

In a March 2011 VA Examination, the Veteran complained of neck aches and headaches.  On examination, a VA nurse practitioner (NP) noted mild tenderness and slight loss of range of motion but no gross anatomical deformity with no radiating pain or neurological deficits.  The NP diagnosed age typical functional cervical spondylosis at two levels with overlying chronic mechanical strain.  The examiner found it less likely than not that neck problems were caused by lumbar problems.
 
In a March 2011 Statement in Support of Claim, the Veteran explained that he experienced pain and suffering from his back injury.  He wrote that he had pain in his lower back and neck.  He also reported that he went to chiropractors while living in Colorado and Oregon.  In March 2011, the Veteran's daughter also submitted a lay statement in which she stated that over the last 20 years her father has had back issues.  She explained that bending over, mild lifting, or even walking has thrown his back out for over the last 20 years.  The Board also received a Buddy statement in March 2011, which stated that although the Veteran has enjoyed being physical all of his life, due to back pain and discomfort he no longer engaged in most of outdoor activities.  The author also explained that the Veteran helped lay a new subfloor and as a result he was incapacitated for over a month. 

In November 2011, the RO denied service connection for a cervical spine disorder citing the absence of an injury or treatment of the cervical spine during service and the examination and opinion of the VA NP in March 2011. 

In October 2016, the Board received VA treatment records from June 1999 to December 2008, which also indicated a medical history of neck pain.

In August 2016, the Board remanded the claim to obtain additional private and VA treatment records and an additional cervical spine examination and opinion. 

Additional VA outpatient treatment records through June 2016 are silent for entries regarding neck pain. 

In December 2016, the Veteran underwent a VA examination by a physician.   The Veteran reported the low back injury in 1960 and post-service work in plumbing and construction.  In the 1980s, he reported an injury to his neck on the job from a falling board.  He reported that an X-ray at that time showed an injury to vertebra C6.  The physician obtained new imaging studies including a magnetic resonance image that showed spondylosis, disc degeneration, and facet arthritis.  The physician diagnosed chronic neck strain with degenerative changes, with no radiculopathy or abnormal neurological findings, and no posttraumatic findings.  

The physician opined that based on currently available information, it was less likely than not (less than 50% probability) that Veteran's currently diagnosed cervical spine condition was incurred in service or caused by the claimed in-service back injury or other event or illness in service.  He explained that the Veteran gave no history of neck problems before the on-the-job neck injury in the 1980s, and at this time also has age related degenerative changes.  The examiner also opined that based on currently available information, it was less likely than not (less than 50% probability) that the Veteran's currently diagnosed neck condition was proximately due to or residual of Veteran's SC back condition; or aggravated beyond its natural progress by service connected conditions; as his current neck condition is related to his on the job neck injury in the 1980's as well as degenerative age related changes. There was no identified mechanism for his SC back condition to cause his neck to worsen beyond natural progression.

Having considered the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim.  The Veteran's service treatment records are negative of any diagnosis of a neck disability during his period of active service.  Further, there is no evidence of neck complaints until 1989, although the Veteran was discharged from service in 1962.  The Board recognizes competent assertions of the Veteran, his daughter and the buddy statement that provide observations of general back discomfort for twenty years earlier than 2011 but not back to service in 1958-62.  Lay evidence is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  See Buchanan v. Nicholson, 451 F.3d 1331,1336 (Fed. Cir. 2006); Jandreau, 492 F.3d at 1377; Davidson, 581 F.3d. at 1313.  The lay evidence is certainly competent as to the events and symptoms of which there was personal knowledge; and in this regard the Board finds these accounts credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

The Board finds probative the March 2011 and December 2016 medical examination and opinions.  The opinions are considered probative as they were definitive, based upon a review of the Veteran's claims file and supported by detailed explanations regarding pathology of his current problems.  As such, they are found to carry significant probative weight.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Accordingly, the Veteran's claim of entitlement to service connection for a neck disability must be denied.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 56.

Increased Rating

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities. 38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. §4.7.  Since the veteran timely appealed the rating initially assigned for his disability, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the joints, the Rating Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations. 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2016); see DeLuca v. Brown, 8 Vet. App. 202 (1995).

VA's Rating Schedule evaluates disabilities of the spine pursuant to a General Rating Formula for Diseases and Injuries of the Spine. See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2016).

That formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the thoracolumbar spine affected by residuals of injury or disease, the following ratings are assigned:  A 10 percent rating is warranted for forward flexion greater than 60 degree but not greater than 85 degrees; or a combined range of motion of greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebra body fracture with loss of 50 percent or more of height.  A 20 percent rating is assigned for forward flexion greater than 30 degrees but not greater than 60 degrees; or combined motion not greater than 210 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

Intervertebral disc syndrome may be evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, as there is no lay or medical evidence of incapacitating episodes or a diagnosis of intervertebral disc syndrome, these criteria do not apply.  

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107 (b). Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (b) (West 2014); see also Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

As noted above, service treatment records show that the Veteran sought treatment for low back pain in June 1961.  A clinician referred to an "old injury," prescribed heat, and note normal anatomy and function.  The Veteran reported the history of back treatment in a January 1962 discharge physical examination, but the examiner noted no spinal abnormalities.   

During a VA examination in August 1989, a VA physician noted the Veteran's report of an injury to the lower back when loading a howitzer into a truck.  He also reported unspecified injuries in a 1989 motor vehicle accident.  On examination, the physician noted slight limitation of motion of the lumbar spine and shortcomings in the straight leg raising test but a normal gait. An X-ray showed mild degenerative changes of the lumbar spine.  The RO denied service connection in October 1989 and again in February 2008.  

In a February 2008 petition to reopen the claim, the Veteran wrote that while serving in Bamberg, Germany, in 1959 or 1960, he lifted a howitzer alone that usually requires 6 men, and injured his back.  He wrote that he has had a lot of problems with his lower back since then.

In a March 2011 Statement in Support of Claim, the Veteran explained that he experienced pain and suffering from his back injury.  He wrote that he had pain in his lower back and neck.  He also explains that he went to chiropractors while living in Colorado and Oregon.

In March 2011, the Veteran's daughter also submitted a lay statement in which she stated that over the last 20 years her father has had back issues.  She explained that bending over, mild lifting, or even walking has thrown his back out for over the last 20 years.

The Board also received a Buddy statement in March 2011, which stated that although the Veteran has enjoyed being physical all of his life, due to back pain and discomfort he no longer engages in most of outdoor activities.  It also explained that the Veteran helped lay a new subfloor and as a result he was incapacitated for over a month. 

In March 2011, a VA NP noted a review of the claims file and acknowledged the reports of a back injury in service and a fall from a horse in 2006.  The NP noted the Veteran's report of backache and mild to moderate pain and limitation of extended standing and walking.  The Veteran did not use support devices.  The back disorder did not interfere with his current occupation in real estate.  The NP observed a slightly antalgic gait with normal stance and without guarding.  However, there was moderate stiffness and tenderness in the L2-3 area.  Range of motion was 90 degrees flexion, 30 degrees extension, and 30 degrees bidirectional lateral flexion and rotation with no loss of function on repetition.  The combined range of motion was 240 degrees.  There were muscle spasms at certain points in the range of motion but no neurological deficits.   The NP found that the disorder was likely caused by the accident and treatment in service because he was familiar with the limitations of medical documentation in foreign countries. 

Notwithstanding the opinion, the RO again denied service connection in November 2011, but the Board remanded the claim for an additional opinion regarding aggravation in August 2016.  

In October 2016, the Veteran was sent a letter which requested his assistance with identified private records of treatment for his back since January 2011, records of treatment a motor vehicle accident.  The Board obtained outpatient treatment records from the VAMC Roseburg. Information presented by the records included a June 15, 1999 Triage consultation for back pain after the Veteran was injured from handling a horse.  The report followed by this treatment was dated August 3, 1999 where the Veteran requested physical therapy. 

The Veteran underwent another VA examination in December 2016.  The VA examination report included reference that the Veteran maintained employment on a part-time basis as a realtor, which he has been involved in for employment purposes since 1979.  Social activities were noted for walking a 1/2 mile a day, deer hunting and driving around. The Veteran reported functional limits with walking 1/4 mile, standing 15 to 30 minutes, climbing 2 to 3 flights of stairs, lifting and carrying 25 to 50 pounds across a room, lift 1 gallon above the head bilaterally, and drive up to 2 hours.  He denied significant radiation into the lower extremities.  The examiner noted the X-ray study in 2011 and concurrent studies in 2016 that showed some progression of degenerative changes.  The Veteran reported current complaints of low back pain 1 to 2 days a week, generally after use of chain saw and splitting wood for 2 hours or lift and carrying over 50 pounds.  The Veteran continued to deny significant pain into the lower extremities.

Observation included symmetrical gait, ability to walk on toes and heels, full squat, reach fingers to toes within 8 inches and get in and out of the chair without problems.  Range of motion was 80 degrees flexion, 30 degrees, and 20 degrees bidirectional lateral flexion and rotation without pain and with no additional loss of function on repetition and no pain with weight bearing. The combined range of motion was 190 degrees.  There was no guarding, muscle spasms, flare-ups, or loss of muscle strength. There were no reports of incapacitating episodes.  The Veteran was able to cross his legs and had a straight leg raise to 90 degrees without symptoms.  There were no reflex or other neurological deficits.  There was no guarding or muscle spasm and no changes with repeated motion studies. Current assessment included continued report for chronic low back strain with degenerative changes and no radiculopathy or abnormal neurological findings.

The weight of evidence is against assigning an initial rating in excess of 10 percent at any time during the period of the appeal.  The Veteran's thoracolumbar disability, diagnosed as degenerative disc disease, is manifested by not less than 80 degrees of forward flexion and a combined range of motion not less than 190 degrees with inter-range muscle spasms that do not impair gait or contour.  The Veteran is limited in standing, walking, climbing and driving endurance but does not use support devices.  He is able to continue his occupation and engage in strenuous activity such as chopping wood as well as all daily activities of living.  A higher evaluation of 20 percent is not warranted unless there is forward flexion of the thoracolumbar spine greater than 30 degrees but not less than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is presentation of muscle spasm or guarding that is severe enough to result in an abnormal gait or abnormal spinal contour such as with scoliosis, reversed lordosis, or abnormal kyphosis, which objective evidence fails to show.

The Board acknowledges that the examinations measured active but not passive ranges of motion. However, examiners noted no pain on motion or on weight bearing.  Therefore, the provisions of 38 C.F.R. § 4.59 requiring certain tests for painful motion are not for application in this case.  

No additional rating issues were raised by the Veteran or by the record.  The Veteran has not contended, and the evidence does not reflect, that he has experienced symptoms outside of those listed in the criteria.  Doucette v. Shulkin, 28 Vet. App. 366 (2017).  Likewise, neither the Veteran nor the record raised an issue of unemployability as a result of the disability on appeal.  Yancy v. McDonald, 27 Vet. App. 484 (2016)).

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for a neck disability, to include as secondary to a service-connected back disability is denied.

An initial disability rating in excess of 10 percent for thoracolumbar degenerative joint disease, degenerative disc disease, and chronic mechanical strain is denied.




____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


